EXHIBIT 10.01

 
 AWARD NOTICE


NOTICE OF NONQUALIFIED STOCK OPTION
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee:


Number of Shares:


Option Price: $____


Date of Grant: October 31, 2006


1. Grant of Option. This Award Notice serves to notify you that the Compensation
and Management Development Committee (the “Committee”) of the Board of Directors
of Eastman Chemical Company ("Company") has granted to you, under the Company’s
2002 Omnibus Long-Term Compensation Plan (the "Plan"), a nonqualified stock
option ("Option") to purchase, on the terms and conditions set forth in this
Award Notice and the Plan, up to the number of shares of its $.01 par value
Common Stock ("Common Stock") set forth above, at a price equal to $______ per
share. The Plan is incorporated herein by reference and made a part of this
Award Notice. Capitalized terms not defined herein have the respective meanings
set forth in the Plan. The principal terms of the Plan, and of the offer by the
Company of the shares of Common Stock covered by the Option, are described in
the Prospectus for the Plan, which Prospectus will be delivered to you by the
Company.


2. Period of Option and Limitations on Right to Exercise. Subject to earlier
cancellation of all or a portion of the Option as described in Sections 6 and 7
of this Award Notice, the Option will expire at 4:00 p.m., Eastern Standard
Time, on October 30, 2016 ("Expiration Date").


3. Exercise of Option.


(a) Subject to the terms set forth in this Award Notice, the Option will become
exercisable as to one-third of the shares covered hereby on October 31, 2007,
and one-third of the shares covered hereby on October 31, 2008, and as to the
remaining shares on October 31, 2009.


(b) Upon your death, your personal representative may exercise the Option,
subject to the terms set forth in Section 6 of this Award Notice.


(c) The Option may be exercised in whole or in part. The exercise generally must
be accompanied by, or make provision for, full payment in cash; by check; by a
broker-assisted cashless method; or by surrendering unrestricted shares of
Common Stock having a value on the date of exercise equal to the exercise price,
or in any combination of the foregoing; however, if you wish to pay with shares
of Common Stock already held by you, you may submit an Affidavit of Ownership
form attesting to the ownership of the shares instead of sending in actual share
certificates.
 
4. Nontransferability. The Option is not transferable except by will or by the
laws of descent and distribution, and may not be sold, assigned, pledged or
encumbered in any way, whether by operation of law or otherwise. The Option may
be granted only to, and exercised only by you during your lifetime, except in
the case of a permanent disability involving mental incapacity.


5. Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares covered by the Option until you become the holder of
record of such shares by exercising the Option. Neither the Plan, the granting
of the Option nor this Award Notice gives you any right to remain employed by
the Company and its Subsidiaries.


6. Termination. Upon termination of your employment with the Company and its
Subsidiaries ("termination") by reason of death, disability, or retirement, the
Option will remain exercisable for the lesser of: 1) five (5) years following
your date of termination, or, 2) the Expiration Date. Upon termination due to
resignation, the Option will remain exercisable for the lesser of: 1) ninety
(90) days following your date of termination, or, 2) the Expiration Date. Upon
termination for cause, any portion of the Option not previously exercised by you
will be canceled and forfeited by you, without payment of any consideration by
the Company. Upon termination for a reason other than those described in this
Section (e. g., reduction in force, divestiture, special separation, termination
by mutual consent), the Option will remain exercisable until the Expiration
Date, unless the Committee determines that any portion of the Option will not be
exercisable, or the Option will be exercisable for a period less than the
Expiration Date.


7. Noncompetition; Confidentiality. You will forfeit all rights under the Option
if you violate the noncompetition and confidentiality provisions contained in
Section 20 of the Plan.


8. Restrictions on Issuance of Shares. If at any time the Company determines
that listing, registration or qualification of the shares covered by the Option
upon any securities exchange or under any state or federal law, or the approval
of any governmental agency, is necessary or advisable as a condition to the
exercise of the Option, the Option may not be exercised in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.


9. Change in Ownership; Change in Control. Sections 25 and 26 of the Plan
contain certain special provisions that will apply to the Option in the event of
a Change in Ownership or Change in Control, respectively.


10. Adjustment of Option Terms. The adjustment provisions of Section 18 of the
Plan will control in the event of a nonreciprocal transaction between the
company and its stockholders that causes the per-share value of the Common Stock
to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend) or upon the
occurrence of in anticipation of any other corporate event or transaction
involving the Company (including, without limitation, any merger, combination,
or exchange of shares).


11. Plan Controls. In the event of any conflict between the provisions of the
Plan and the provisions of this Award Notice, the provisions of the Plan will be
controlling and determinative.









